Citation Nr: 1018771	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  06-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of the testimony given at that hearing has been 
made a part of the claims file.

The Board remanded the claim for additional development in 
October 2008.

The Board notes that the issue on appeal was certified to the 
Board as entitlement to service connection for PTSD.  
However, as the record reflects diagnoses of PTSD and major 
depressive disorder, the Board finds that the issue is more 
appropriately characterized as captioned above.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board regrets remanding this case a second time; however, 
as detailed below such is required for proper evidentiary 
development of the claim.  

In the October 2008 remand, the Board highlighted one service 
personnel record that indicated the Veteran had combat 
service in Korea in April 1953 and from May 1953 to July 
1953. 

In light of this record, the Board requested that the RO/AMC 
verify whether the Veteran actually engaged in combat, as no 
medal which would indicate combat service was awarded. 

To date, however, no attempt has been made to verify the 
Veteran's combat service. Another remand is therefore 
required.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), 
(holding that a remand by the Board imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ascertain whether the service 
indicated in the Veteran's service 
personnel records under Combat in April 
1953 and from May 1953 to July 1953 was 
indeed combat service.

2.  Then, in light of the additional 
evidence, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD 
and major depressive disorder.  If the 
benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



